Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 1 of 20

E. GREGG TOBLER (5636)
Tobler Law Office, LLC

118 North 1600 West, Suite B
Mapleton, UT 84664

Telephone: (801) 491-6040
Facsimile: (801) 491-6050

Email: gtobler@toblerlawoffice.net
Attorney for Plaintiff

 

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF UTAH, CENTRAL DIVISION

 

KEMAL MAKASCI,

Plaintiff,

VS.

UTAH VALLEY UNIVERSITY, UTAH

STATE BOARD OF REGENTS,

Defendants.

PLAINTIFF’S MEMORANDUM
IN OPPOSITION TO
DEFENDANT UVU’S MOTION
TO DISMISS UNDER RULE 12

Case No.: 2:19-cv-00425-CW

Judge: Clark Waddoups

 

Plaintiff, by and through his counsel, hereby submits his Memorandum in

Opposition to defendant Utah Valley University’s (hereafter “UVU” or University”)

Motion to Dismiss under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure.

Defendant Utah State Board of Regents (“Board”) appears to not be represented

by the State’s Attorney General in this Motion or at all in the case. Having thus failed to

respond by way of Motion or Answer, the Board may now be in default.

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 2 of 20

Based upon the following information, arguments and authorities, plaintiff
requests that the court deny defendant’s Motion.

SUMMARY OF ISSUES AND POSITION

Plaintiff asserts herein that defendant’s Motion should be denied because:

1. The Court must consider the entire Complaint and plaintiffs Complaint
includes at least one additional claim not covered under the Motion, a claim for wrongful
termination under the common law.

2. The statute of limitations included in the Utah Protection of the Public
Employees Act (“Utah Whistleblower Act”) was waived (or tolled) based upon Plaintiffs
previous written Notice of its claims to defendant.

3. Plaintiff has sued the University and the Board, made up of individual
persons. Plaintiff asserts that these individuals, as personal representatives of the State
Board of Higher Education and the University, deprived him of his constitutional civil
rights of due process and freedom of speech. The Board is apparently not party to the

Motion.

4. Taken as a whole, Plaintiffs complaint establishes several plausible

claims upon which relief can be granted.

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 3 of 20

KEY BACKGROUND FACTS

1. Plaintiff was employed by Defendant UVU as a “tenured” Associate
Professor in the Department of Exercise Science and Outdoor Recreation. Plaintiff’s
Complaint at paragraph 8.

2. Plaintiff, and more specifically, Plaintiff s language in class, was the
subject of a complaint or complaints by a small number of his students. Plaintiffs
Complaint at Paragraph 38.

3, The students’ complaints to the University officials and the Title IX Office
led to an investigation by the Title IX Office. Plaintiffs Complaint at paragraphs 25-31.

4. The Title IX Office investigation, conducted by a former UVU Director,
established inconsistent and unsupported conclusions. Plaintiff's Complaint at Paragraph
28-30 and 64 and Exhibit A (Letter to Melissa Frost dated May 31, 2017) attached hereto
and incorporated herein.

5. Based on the Title IX investigation and its inconsistent conclusions, UVU
first suspended on November 17, 2016, and then terminated Plaintiff s employment on
October 20, 2017. Plaintiff's Complaint at Paragraphs 44 and 89 and Exhibit B (Letter
to Laura Carlson dated July 28, 2017) attached hereto and incorporated herein.

6. Following the Notice of Termination of his employment, Plaintiff did
participate in a policy-driven, internal appeal process. Plaintiff's Complaint at

Paragraphs 74-89.

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 4 of 20

7. After the date of his termination on October 20, 2017, Plaintiff filed a
Complaint with the federal Equal Employment Opportunity Commission and the federal
Office of Civil Rights and provided Notice to Defendant of his specific claims, including
claims of retaliation. See Exhibit C attached hereto and incorporated herein.

9. Plaintiff filed the instant action in the Fourth District Court on May 30,
2019. See Court Record in this case.

10. Defendant removed said case to Federal Court on or about June 20, 2019,
and alleged in its Cover Sheet that the federal court had subject matter jurisdiction to hear
the case. See Court Record.

STANDARD OF REVIEW

Defendant asserts two Federal Rules of Civil Procedure as bases for its Motion,
Rule 12(6)(1), and Rule 12(b)(6).

A. Rule 12(b)(1)

Under Rule 12(b)(1), a defendant may move to dismiss a claim when proper
jurisdiction is lacking.

B. Rule 12(b)(6)

Under Rule 12(b)(6), a defendant may move to dismiss a claim when the Plaintiff
“fails to state a claim upon which relief can be granted.” The Court’s function on a Rule
12(b)(6) motion is not to weigh potential evidence that the parties may present at trial, but

to “assess whether the Plaintiff's Complaint alone is legally sufficient to state a claim for

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 5 of 20

which relief may be grated.” Dubbs. V. Head Start, Inc., 336 F.3d 1194 (10 Cir.
2003)(quoting Miller v. Glanz, 948 F.2d 1562, 1565 (10" Cir. 1991)).

A court reviewing the sufficiency of a complaint presumes all of the plaintiff's
factual allegations are true and construes them in the light most favorable to the

plaintiff.” Hall v. Bellmon, 935 F.2d 1106, 1108 (10" Cir. 1991 (citing Scheuer v.

 

Rhodes, 416 U.S. 232 (1974)). To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its
face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007)). Plausibility, in the context of a motion to dismiss, means that
the plaintiff has alleged facts that allow “the court to draw a reasonable inference the
defendant is liable for the misconduct alleged.” Id.

Lastly and perhaps more importantly for purposes of this Motion, it is well-
established that “courts must consider the complaint in its entirety,” not just a portion of
it. Tellabs, Inc. y. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).

ARGUMENT

I. | RESPONSE TO DEFENDANT’S ARGUMENT REGARDING A LACK OF
SUBJECT MATTER JURISDICTION UNDER RULE 12(B)(1)

Although it is not clearly articulated in Defendants’ Motion, Defendant seems to
argue that because the Statute of Limitations identified in the Whistleblower Act (180

days) has already run, that this fact deprives the Court of subject-matter jurisdiction under

Rule 12(b)(1). Plaintiff respectfully disagrees.

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 6 of 20

Plaintiff argues that its complaint includes a number of claims, including common
law wrongful termination, that are not subject to the same statute of limitations. The
statute of limitation for the common law wrongful termination based in a written contract
is six (6) years. (Utah Code Ann. 78-2-101). Plaintiff was a tenured associate professor
at the University to entered into a teaching contract each year of his employment.

Therefore, based on these additional included claims in the Complaint, there is in
fact subject matter jurisdiction established under Rule 12(b)(1), including an opportunity
for the court to accept and decide the case.

In addition, in its application for removal from state court, Defendant maintained,
acknowledged and asserted that the federal court did in fact have subject matter
jurisdiction and that was, at least in part, the basis for its argument for removal from state
to federal court. (See Defendants’ Civil Cover Sheet identified as Document 7 in the
current case file). Defendant is now estopped from claiming that the federal court has
subject-matter jurisdiction for purposes of removal, but denying that same jurisdiction for

purposes of its Motion to Dismiss.

I. RESPONSE TO DEFENDANT’S ARGUMENT REGARDING THE
WHISTLEBLOWER ACT 180-DAY STATUTE OF LIMITATIONS

A. The Entire Complaint
As set forth above in the Standards of Review, a Court must consider the
Complaint “in its entirety” when evaluating a Motion to Dismiss for failure to state claim.

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)). The Plaintiff's
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 7 of 20

Complaint specifically states in relevant part: “Plaintiff also seeks redress from UVU and
the BOARD for wrongful termination under the common law and for retaliation for
having made a discrimination complaint.” Complaint at Page 2. Plaintiff's header for its
First Cause of Action on Page 14 of the Complaint also cites “Wrongful Termination” as
a cause of action along with Whistleblower and Retaliation.

Plaintiff's factual pleadings also reflect a clear and accurate picture of what
happened to him. These allegations, which were carefully prepared, establish both a
factual background for potential relief and also establish the elements for a common law
wrongful termination claim.

Those key elements are (as referenced in the Plaintiff's Complaint):

1. Plaintiff was employed as a professor with UVU for 13 years;

2. Plaintiff complained to UVU about inaccurate and incomplete Title [X

investigations and discrimination against him;

3. Plaintiff also asserted that he was set-up for termination by a small group of
students and one faculty colleague;

4. The Director of the Title IX Office at UVU who performed the investigation
on Professor Makasci was later fired by the University. She subsequently
sued and obtained a settlement;

5S. Plaintiff did not say the things that he was alleged to have said by the

University and did not violate the policies or do the things which he was

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 8 of 20

6. alleged to have done and, given the opportunity, will be able to prove the

same; and

7. Plaintiff's employment was suspended on November 17, 2017, and terminated

on October 20, 2019.

It is well established that “courts must consider the complaint in its entirety, as
well as other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to
dismiss.” Dunn v. Castro, 621 F.3d 1196, 1205 (quoting Tellabs, Inc. v. Makor Issues &
Rights, Ltd., 551 U.S. 308, 322 (2007).

Defendant fails to acknowledge or to even argue that Plaintiff has a right to
pursue its common law claim of wrongful termination against Defendants. The Statute of
limitations for said common law claims is six (6) years based upon written contract (Utah
Code Ann. § 78B-2-101 et seq.).

B. Waiver and/or Tolling of 180-Day Statute of Limitations

Courts have previously recognized and acknowledged situations where a
Defendant has waived the Statute of Limitations or where the statute of Limitations has
been waived or tolled. Youren v. Tintic School District, 343 F.3d 1296, 1307 (10th Cir.
2003).

Beginning immediately after Plaintiffs termination, counsel for Plaintiff provided
clear written Notice to UVU of his claims of retaliation and intent to file suit based on his

termination from the University, including all of the issues that led to that decision.

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 9 of 20

In addition, Plaintiff also filed discrimination complaints and correspondence with
the Equal Employment Opportunity Commission (“EEOC”), which provided notice to
UVU of the Plaintiff's allegations and claims (see Exhibit C) Copies of such
correspondence was provided to UVU within the 180-day period mandated by the
Whistleblower Act.

Plaintiff asserts, as in the Youren case, that UVU’s receipt of this Notice
constituted a Waiver of the 180-day Statute of Limitations under the Whistleblower Act.
II. RESPONSE TO DEFENDANT’S ARGUMENT THAT PLAINTIFF’S

CONSTITUTIONAL CLAIMS DO NOT ADDRESS A PERSON

Plaintiff does in fact seek the constitutional protections secured by 42 U.S.
Section 1983 as referenced in Defendants’ Motion. His termination was based upon
statements that he allegedly made in class and statements that should have been protected
speech under the First Amendment.

During his appeal, Plaintiff was also deprived of his due process rights. He was
not permitted to confront his accusers—the students who initiated the Complaints against
him. There have also been other instances where the Plaintiff's civil rights were violated
by the University and its personnel.

The person who was responsible for performing the shoddy Title IX Investigation
was no longer at the University when this action was filed. She had previously filed a

lawsuit against the University and received a settlement. Thus, she was not available to

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 10 of 20

sue by-name as part of the lawsuit.

If the ability to hold a University responsible for civil rights violations in an
employment termination context requires the naming of certain persons who actively
facilitated those civil rights deprivations, then Plaintiff requests that the Court grant
permission to amend his Complaint to include the names of such persons, several of
which are no longer employed by the University.

CONCLUSION

Plaintiffs complaint clearly recites at least one specific claim that Defendant fails
to recognize in its Motion—the claim of common law wrongful termination. The factual
background contained in the Complaint also substantiates the basis for the claim and
establishes the requisite elements.

Plaintiff also provided Notice to UVU within the required 180 days of his intent
to claim retaliation and wrongful termination and other causes of action. Thus, under the
cited authority, the Plaintiff complied with the notice requirement and UVU had notice of
the claim and waived its right to bar the Plaintiff's claim based upon the Whistleblower
Act 180-day statute of limitations.

Wherefore, Plaintiff respectfully requests that the Motion to Dismiss be denied.
If, however, the Court determines to grant Defendant’s Motion, Plaintiff respectfully

requests that Plaintiff be allowed to amend his Complaint.

10

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 11 of 20

DATED this 15th day of August, 2019.

TOBLER LAW OFFICE, LC

© Hon MWe.

E. Gregg Tobler ©
Attorney for Plaintiff

  

CERTIFICATE OF SERVICE

[hereby certify that on the 15" day of August, 2019, I caused a true and correct

copy of the foregoing to be served via the court’s electronic filing and email to the
following:

Daniel R. Widdison

Utah Attorney General’s Office
160 East 300 South, 6" Floor
P.O. Box 140856

Salt Lake City, UT 84114-0856

  

} A f
(eg

E. Gregg Tobler

      

11

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 12 of 20

Exhibit A

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 13 of 20
TOBLER LAW OFFICE, Lc

E. GREGG TOBLER
gtobler@toblerlawoffice. net

May 31, 2017
Via Email / First Class Mail

Melissa Frost, Director
EEO/AA / Title IX Office
Utah Valley University

800 West University Parkway
Orem, UT 84058

Re: Retaliation Complaint against Kemal Makasci

Written Complaint by Kemal Makasci against Shaunna McGhie
Supplemental Information / Evidence

Dear Ms. Frost:

Thank you for your patience while we procured and organized the additional information
to support Dr. Makasci’s defense of the spurious charges made against him and information to.

support the discrimination Complaint he made against Dr. McGhie. This letter supplements my
letter of May 24, 2017, and all previous communications.

Summary of Charges/Complaints |

There are at least three (3) current pending actions of which we are aware involving Dr.
Makasci and the Utah Valley University CUVU”) Title IX/EEO Office. The first is a Complaint
against Dr. Makasci from your office dated March 27, 2016. The second is the alleged
“Retaliation” Complaint against Dr. Makasci, dated November 17, 2016 (this is when Dr.
Makasci was suspended from his position at the University). The third is a relatively recent

Discrimination Complaint initiated by Dr. Makasci against his colleague, Shaunna McGhie, and
several UVU students who assisted and/or conspired with her.

1. March 27, 2016 Complaint

We do not know the current status of this complaint. Dr. Makasci was questioned once in
connection with this Complaint. He was also provided with information regarding the

allegations made against him. However, he has never received any kind of written Decision or
Finding regarding this complaint and investigation.

The investigation apparently continued through the summer months of 2016. It was used
as a basis for Dr. Makasci’s alleged retaliatory actions as referenced below. We want to know
the status of this Complaint and seek a copy of any written determination or decision. UVU
Policy 162 requires that the investigation summary be provided to the responsible university
administrator “no later than 50 calendar days” from the time the investigation is initiated. This
policy has certainly not been followed in this case, or in the subsequent retaliation complaint.

118 North 1600 West, Suite B, Mapleton, UT 84664 / Tel. (801) 491-6040 Fax (801) 491-6050

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 14 of 20

”

2. November 17, 2016 Retaliation Complaint and Suspension

On November 17, 2016, Dr. Makasci wa
position at UVU. He has now been on suspensi
that there was something that he said in his clas
inflammatory and retaliatory that allowing him

have requested access to the class audiotape to identify exactly what was said. However, up to

the present time, the audiotape of the class has not been provided to us for review. Dr. Makasci
denies having made any retaliatory statement whatsoever.

S$ summarily suspended from his teaching

on for over 200 days. Ms. Clemes has indicated
s that was so egregious and hostile and

to continue to teach “was not an option.” We

On April 12, 2017, you orally informed Dr. Makasci that
Finding in this matter. You asserted to him that the Investigatio
that he took that were “retaliatory.” Dr. Makasci was invited to
information related to that investigati

you had reached a Preliminary
n had identified certain actions
provide any additional

on for consideration. He did in fact submit additional
information to be considered in connection with that investigation, including the filing of a

Formal Complaint of Discrimination against his colleague, Dr. Shaunna McGhie. Dr. Makasci
asserts that the Complaint made against him was the result of ongoing animas from Dr. McGhie.

3. Discrimination Complaint against Shaunna McGhie

Dr. McGhie’s discriminatory behaviors toward Dr. Makasci have been ongoing for many,
many years. The two parties were required to participate in a prior mediation of their differences
in 2016. Dr. McGhie’s behaviors toward Dr. Makasci have exhibited themselves in several ways
over this time. Initially, as the Department Coordinator, Dr. McGhie would simply deny
requests made by Dr. Makasci for funds and equipment for his programs, while approving
Similar requests from others. She also took every Opportunity to disparage him to other
colleagues (and students). She also accused him of duplicating or overlapping courses and she

used his course objectives and curriculum for her own courses. See the attached copy of Course
Syllabi that reflects the use of Dr. Makasci’s objectives.

More recently, Dr. McGhie attempted to incite students to “act-up” in Dr. Makasci’s
classes. This occurred in the Spring Semester, 2016. Upon information and belief, certain of Dr.
Makasci’s students, who were also students of Dr. McGhie, went to her on a regular basis to.
complain against Dr. Makasci. They complained about the strict requirements for his classes and
they complained that he was difficult to understand. Dr. McGhie told them to go ahead and wear
sunglasses when playing football and slippers when playing field hockey, despite the obvious
safety hazard. Dr. Makasci had asked the students on several occasions to please remove all
dangerous objects. The videos reflect that one student was injured during the course of play.

In certain videotapes of classes, one can see that the students did not respect either Dr.
Makasci or his class rules. At other times, Dr. McGhie made it clear that she wanted to teach the
Classes that Dr. Makasci had been assigned to teach. She is now apparently teaching those
courses. Upon information and belief, Dr. McGhie has also changed the objectives of courses

that Dr. Makasci was previously assigned to teach. The changes to his course objectives
included items that Dr. Makasci disagreed with Dr. McGhie on.

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 15 of 20 |

Setting Dr. Makasci up by Putting Problem-Students Back in his Class

During the Spring Semester, 2016, several students in Dr. Makasci’s PETE 2330 Team
Sports for Secondary Physical Education Teachers Class began to act strangely toward him and
specifically began to act-up and act-out in class. The names of these students are: Alyssa S.

Meinzer; Jacob B. Bunleng; Samantha Nielson, Curtis D. Ownens, Kevin James Paulson, and
Casey Ann Romero.

office and told him that Dr. McGhis was talking negatively about Dr. Makasci?
personal skills. Upon information and belief, Dr. McGhie had spoken to many of the same
students and had encouraged them to act-up in Dr. Makasci’s Fall 2016 class and told them that

they did not need to follow the class tules.... We think that it is imperative that your office talk
with these witnesses and any others who can verify these events.

In the Fall Semester, 2016, many of these same problematic students were again placed in

Dr. Makasci’s PETE 4250 and 4260 Classes. The Department and University essentially set Dr.
Makasci up to fail as several of these students with an of ax to grind—students who had
misbehaved badly in his previously class—were placed in his class again.

You are invited to review certain videotapes and documents that are contained ina
DropBox folder. This folder will be made available to you in connection with this
correspondence. We anticipate that it will be available later this evening or tomorrow. The

videos and documents reflect a general disrespect for Dr. Makasci and a reasonable basis for his
alleged complaint.

A summary of the video segments is also attached hereto. Obviously, we do not assert
that all of the videos reflect specific discrimination. However, they do represent a pattern of

conduct that has persisted since Dr. McGhie initiated her campaign against Dr. Makasci and has
persisted over the last year.

Upon receipt of this information, please contact me with any questions. Thank you.
Very Truly Yours,
TOBLER LAW OFFICE, LC

/

E. Gregg Tobler “’ ~
Enclosures

Ce: Kemal Makasci

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 16 of 20

Exhibit B

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 17 of 20

TOBLER LAW OFFICE, Lc

E. GREGG TOBLER
gtobler@toblerlawoffice.net

July 28, 2017
Via Email / First Class Mail

Laura Carlson, Acting Director
EEO/AA / Title IX Office
Utah Valley University

800 West University Parkway
Orem, UT 84058

Re: Dr. Kemal Makasci—Response to Email of July 21, 2017

Dear Ms. Carlson:

This letter is in response to your email correspondence of last Friday, July 21, 2017.

You are correct that Dr. Makasci alleges that his recent Notice of Termination was issued
for retaliatory reasons in violation of federal and state laws. He made a Complaint of
Discrimination through your Office on May 31, 2017. About six weeks later, on J uly 6, 2017, he
was notified by the Dean of his College that his employment was being terminated. The timing

of his proposed termination alone suggests retaliation and an improper handling of his Complaint
and cases.

The Dean’s letter asserted that Dr. Makasci was being terminated for a “retaliation

resulting in a hostile education environment sufficient to warrant termination in accordance with
Policy 162.”

However, we assert that this alleged basis for temmination was only a pretext to
retaliate against him and to terminate his employment. Much of the factual basis relied upon by

Dean Fairbanks to support the termination decision is false and inaccurate and even taken-out-of-
context. This is the basis for the claim of retaliation.

It should be obvious to you that each of the individuals at Utah Valley University
CUVU”), including Department Chairmen, Deans, Title IX Staff, Administrators, Vice
Presidents and President, all represent the University. When acting within the scope of their
employment, the University is responsible for what they do. When Dr. Makasci alleges
discrimination and retaliation, he is alleging it against the University. Dr. Kemal is employed
and paid by the University. The adverse action that has been taken against him has been taken
by the University. The Notice may have come from individuals like Dean Fairbanks, but the
Dean represents the University. It is our position that Dean Fairbanks did not make the decision

to terminate Dr. Makasci on his own. He is being directed by the University Administration and
Office of General Counsel.

As we discussed briefly yesterday, once Dr. Makasci substantiates an allegation of
retaliation (or discrimination), which he has now done, federal law and the EEOC regulations
shift the burden of proof back to the University to identify a non-retaliatory/non-discriminatory
basis for its adverse employment action. What that means is that the University must establish

118 North 1600 West, Suite B, Mapleton, UT 84664 / Tel. (801) 491-6040 Fax (801) 491-6050

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 18 of 20

its claims by a preponderance of the evidence. Ther
Dr. Makasci, it is on the Universi
termination. We do not believe

efore, the current burden of proof is not on
ty to establish a non-retaliatory basis for the proposed
the University will be able to meet its burden.

Over the last several months, Dr. Makasci has provided a great deal of information and

documentation to support his claims. Upon information and belief, this information has not been

fully reviewed and considered by the investigators. For example, we can see that there has been
little or no review of the video evidence that Dr. Makasci provided. There have also been
substantiated claims of ongoing bias in the investigation process. Melissa Frost and Jed Gibson,
both key people involved in the investi

half, are now gone. The University

In addition to the foregoing,

there are also several Policy Issues that are having a chilling
or retaliatory effect on Dr. Makasci.

A number of the Policies that were in effect just a few short
months ago—when he initially made his claims—have now been fundamentally changed. Do
we use the Policies that existed at the time of the Complaints or subsequent revisions to those
policies? One thing that is clear is that enforcement of certain policies, including portions of

Policies 162 and 165, potentially deny Dr. Makasci of his due process rights. As we have also

pointed out previously, some of the policies are inconsistent with each other.

Your email suggests that you are “holding on forming a review hearing panel on your
appeal, so that I may conduct a preliminary review of these new allegations.” This may be your
prerogative. Policy 162, Section 5.1 1.8, however, mandates that the Title [X Coordinator or
designee shall promptly convent three-member review panel from a pool of faculty.... A failure

to do so may also be considered to be additional retaliation and a further denial of Dr. Makasci’s
due process rights.

Yesterday, you told me that Dr. Makasci was a good guy. I agreed with you. This “

good
guy” does not deserve this kind of treatment from the University. This is not how you treat a 14-

year professional. This is not how you treat a person who has taught thousands of students
without incident and donated hundreds of hours for the good of the University in coaching (the

UVU Soccer teams) and service. His good name, career and his personal integrity have now
been irreparably damaged.

We look forward to hearing from you.
Very Truly Yours,
TOBLER LAW OFFICE, LC

CH ehly

E. Gregg Tobler ©”
Cc: Kemal Makasci

Karen Clemes—UVU

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 19 of 20

Exhibit C

 
Case 2:19-cv-00425-CW-PMW Document 12 Filed 08/16/19 Page 20 of 20

 

 

 

 

 

 

Eermenerersmemaentray
EEOC Form S (11/09)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form Is affected by the Privacy Act of 1974. See enclosed Privacy Act [I FEPA
Statement and other information before completing this form. .
[x] ee0c 540-2017-03048
Utah Anti-Discrimination & Labor Division and EEOC
Slate or focal Agency, if any
fe Se
Name (indicate Mr., Ms., Mrs.) Home Phone {incl. Area Cade} Date of Birth
Kemal Makasci (801) 836-7373 1964
Street Address

 

 

 

Clty, State and ZIP Code
354 E. 1420 S., Apt 354, Orem, UT 84058

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee,

or State or Local Government Agency That t Believe
Discriminated Against Me or Others. (if more than two, list under PARTICULARS beiow.)

 

 

Name No, Employees, Members Phone No. (include Araa Cade}
UTAH VALLEY UNIVERSITY 300 + (801) 863-8000
Street Address

 

 

City, State and ZIP Code

800 W. University Pkwy., Orem, UT 84058

 

Name No. Employees, Members Phone No. {include Area Code)

 

 

 

Street Address Cliy, State and ZIP Code

 

DISCRIMINATION BASED ON (Check appropriate box(es).} DATE(S) DISCRIMINATION TOOK PLACE

Earliest Latest

[] RACE [| COLOR [] SEX RELIGION NATIONAL ORIGIN 11-17-2016 10-05-2017
RETALIATION [] AGE [] DISABILITY [ ] GENETIC INFORMATION

OTHER (Specify) CONTINUING ACTION
THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s)):

 

 

Please see the attached document(s) for the particulars regarding discrimination by my employer.

| believe | have been discriminated against by my employer based on my national origin (Turkish)
and my religion (Muslim) in violation of Title Vil of the Civil Rights Act of 1964, as amended.

| believe | have been retaliated against by the employer for my complaints of discrimination in
violation of Title VIl of the Civil Rights Act of 1964, as amended.

 

 

| want this charge filed with both the EEOC and the Slate or local Agency, if any. | NOTARY ~ When nacessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with thelr

procedures, | swear or affirm that | have read the above charge and that it is true to

 

 

 

| deciare under penalty af perjury that the above is true and correct the best of my knowedge, information and belief.
/ SIGNATURE OF COMPLAINANT

10.1 0.20 17 A\LY | SUBSCRIBED AND SWORN TO SEFORE ME THIS DATE

{month, day, year}

 

ue

Date = Charaihg Party Signature \\

 

 

 

 

 
